Reed, J.
Plaintiff introduced evidence which tends to prove the allegation in the reply, that there was a combination and agreement by the bidders at the tax sale not to bid against each other. They failed, however, to introduce any evidence which tends in any manner to prove that either they, or the person under whom they claim title, had title to the land at the time of sale. It is provided by section 897 of the Code, that “ no person shall be permitted to question the title acquired by a treasurer’s deed, without first showing that he, or the person under whom he claims title, had title to the property at the time of the sale.” Under this provision it is very clear that plaintiff is not entitled to recover under the proofs offered by them on the trial. See Varnum v. Shuler, ante, 92.
The judgment of the circuit court will be reversed, and the cause remanded, with directions to enter a judgment dismissing plaintiff’s petition, and quieting in defendant the title to the property under the prayer to the cross-petition, or, at defendant’s election, such judgment will be entered in this court.
Reversed.